Citation Nr: 1220489	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  10-00 382	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an increased disability evaluation (rating) in excess of 10 percent for hypertension.  


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

Appellant (the Veteran) had active service from March 1977 to December 1985.  

This appeal comes before the Board of Veterans' Appeals  (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. 


FINDING OF FACT

On October 26, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting withdrawal of this appeal for an increased disability rating in excess of 10 percent for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran on the issue of increased disability rating in excess of 10 percent for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the 

present case, the Veteran has withdrawn this appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
J. Parker
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


